DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Claims 1-65 and 66-67 (new) are pending. Claims 35-63 are withdrawn.
Previous rejections under 35 USC 103 are withdrawn in view of the amendments to the claims. New rejections are provided below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-34 and 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2021/0102126).
With respect to claims 1-2, 23, 27, Dyer teaches a crude oil refining system for separating hydrocarbons within a crude oil feedstock with reduced emissions comprising one or more production units (0001), each production unit having a reactor for separating the feedstock into heavy and light fractions having a reactor body, a plurality of atomizing nozzles for introducing and atomizing feedstock and recycle residuum fractions under conditions to effect rapid surface-area generation of the feedstock and separation of the feedstock into heavy and light fractions (0034; 0049); a heavy fraction removal system adjacent a bottom of the reactor body; a light fraction removal system adjacent a top of the reactor body and a condenser connected to receive the light fraction (0035). The condenser includes a body, a cooling system, a light hydrocarbon collection system for selectively removing the one or more light hydrocarbon products and a light fraction return system configured between the condenser and reactor to return un-condensed light fraction gases to the reactor (0034-0036; 0050). A heavy-fraction collection and recirculation system (HFCRS) connected to the heavy fraction removal system for selectively removing a heavy fraction product (0034; 0049). The condenser is connected to the reactor in a first loop and the HFCRS in a separate loop (0035 condenser; 0049 HFCRS).  
Dyer teaches using a plurality of nozzles for atomizing the heavy oil to the reactor (0034; 0049). It is expected that the spray from the residuum would also be provided one or more of the plurality of nozzles, or else would have been obvious to utilize such to ensure sufficient spray for cracking and separation of the residuum fraction recycled to the reactor. 
With respect to claims 3-4, Dyer teaches wherein the vapor recovery unit includes configuration for bleeding gases to the atmosphere and sending gases to a burner and for heating (0050).
With respect to claims 5, Dyer teaches a blower system below the atomizing system (0034; 0050).
With respect to claims 6-14, 24, 28-34, 66-67, Dyer teaches feedstock storage tanks and preheaters (Figure 1); controlling the system including flow and temperature (0022; 0033-0034; 0048). With respect to the operating conditions of the control, these are directed to process limitations and not system limitations. It is expected the control would be capable of operating around the disclosed conditions. 
With respect to claims 15, Dyer teaches where the HFCRS includes a heater configured to add heat to the heavy fraction before the proportion of the heavy fraction is re-introduced into the reactor (Figure 1b).  
With respect to claim 16, Dyer teaches a horizontal staged conditioner for producing multiple light hydrocarbon products (0035; 0051).  
With respect to claims 17 and 20, it would have been within the skill of one in the art at the time of filing to substitute a vertical condenser or column for the horizontal condenser as one of a limited number of known devices for condensing and separating fractions from the vapor product. 
With respect to claim 18, the claimed limitations are directed to process limitations and are not given weight in the current system claims. 
With respect to claim 19, Dyer teaches a vapor tram on the condenser line (0020; 0023).
With respect to claim 21, Dyer teaches a sum for collecting the heavy fraction (0026). 
With respect to claim 22 and 65, it is obvious to one of ordinary skill in the art at the time of the invention to use two known units in parallel to do no more than process two portions of a feedstock in the way intended. 
With respect to claim 25-26, Dyer teaches a carrier gas system connected to the reactor including blowers (0034). 
With respect to claim 64, Dyer explicitly states wherein the unit is designed for 10,000-100,000 bbl/day (0001), however, it would have been obvious to one of ordinary skill in the art at the time of the invention to create a smaller processing unit where less capacity is desired. Similarly, it is one of ordinary skill in the art at the time of the invention to use two known units in parallel to do no more than process two portions of a feedstock in the way intended.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771